Citation Nr: 1737587	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for chronic persistent hepatitis.

3.  Entitlement to service connection for type II diabetes mellitus, to include as due to toxic herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the United States Army from June 1974 to June 1977, with additional service in the United States Army Reserves from September 1977 to April 1980.

This matter is on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of this appeal now resides with the RO in Columbia, South Carolina.  

As the record reflects several diagnosed psychiatric disorders, this claim has been expanded.  Clemons v. Shinseki, 23 Vet App 1 (2009).


FINDINGS OF FACT

1.  The Veteran's schizophrenia was not shown in service or within a year of separation, or related to his time in service.

2.  The Veteran's chronic persistent hepatitis is not related to his time in service.

3.  The Veteran's diabetes mellitus was not shown in service or within a year of separation, nor is it related to his service.


CONCLUSION OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include schizophrenia, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for chronic persistent hepatitis have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

3.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  Here, the duty to notify was satisfied by way of letters sent in July 2011 and May 2013.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained, or made all required attempts to obtain, the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c) (2016). 

This appeal was remanded by the Board in July 2015 for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Remand order, and no further action is necessary in this regard.  Specifically, the Veteran was sent a notice advising that "[w]hen a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  Examples of good cause include, but are not limited to, illness or hospitalization, death of a family member, etc."  In cases where the Veteran, without good cause, fails to report to a VA examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  See 38 C.F.R. § 4.2  (2016).  In this case, however, given that the notice sent to the Veteran said that the claim shall be rated based on the evidence of record, or even denied, the Board opts to rate this case based on the evidence of record.
 
Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking service connection for an acquired psychiatric disorder, for hepatitis, and for diabetes mellitus.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases, including schizophrenia and diabetes mellitus, that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, after reviewing all evidence currently of record, the Board determines that service connection is not warranted because the evidence does not show that any of the conditions on appeal are related to or onset during the Veteran's service, or in the case of schizophrenia and diabetes mellitus within a year after separation.  

First, the Veteran's service treatment records show no treatment for or symptoms of a psychiatric disorder, hepatitis, or type II diabetes mellitus, in service.  An April 1975 medical care record shows that the Veteran's liver is within normal limits.  While a June 1978 report of medical examination notes a history of hepatitis, it is noted in the Veteran's separation examination that the Veteran is in good health without any abnormalities.    

In fact, the post-service evidence does not reflect symptoms related to the Veteran's disorders until several years after service.  The Veteran suffered a psychotic episode in August 1980, three years after his separation, which was mentioned in a July 1981 consultation sheet.  The examiner completing this sheet noted that the episode was possibly due to drug abuse.  The Veteran was hospitalized several times since this episode, but his treatment does not date back to his service.  Second, as to hepatitis, the first indication after service was a June 1978 report of medical history stating that the Veteran had hepatitis approximately two months prior, or April 1978 - almost a year after the Veteran's separation.  Finally, the Veteran's diabetes mellitus was first diagnosed in September 2007.  Therefore, with regard to all three claimed disabilities, continuity of symptomatology is not shown by record.   
 
The Board has considered the Veteran's statements regarding his history of symptoms - specifically, that he was brainwashed in service, resulting in a psychiatric disorder, that he was diagnosed with hepatitis while in service in 1975, and that he was exposed to Agent Orange while serving in Germany.  Despite VA's efforts, it was unable to locate information confirming any of these statements.  Moreover, because there is no objective evidence of systemic brainwashing of service members, or of the use of Agent Orange in Germany, the Board finds these statements not credible.  Moreover, while the Veteran mentions being a Vietnam era Veteran, the presumption of exposure to Agent Orange only applies to Veterans who served in Vietnam, the Korean Demilitarized Zone, or on or near Royal Thai Air Force bases during certain time periods, and the Veteran has not alleged that he served in any of these locations.  As such, the Board cannot credit the Veteran's testimony with regard to his history of symptoms of any of the three disorders on appeal.

Moreover, there is no indication from the competent medical evidence that there is any relationship between the Veteran's current diagnoses and his active duty service.  Significantly, the Veteran did not present for any of his scheduled post-remand VA examinations, and has not shown good cause as to why he did not show.  Any failure to cooperate with VA in its attempt to obtain a complete record, including failing to appear for any future examinations, may result in the Board issuing a decision based on the evidence in the record.  Wood v. Derwinski, 1 Board. App. 190 (1991).  As a result, the Board opts to decide this appeal based on the current evidence, which includes extensive medical records. 

While it is clear that the Veteran has a current psychiatric disorder, and that it is severe, there is no medical evidence of record connecting his psychiatric disorder to service.  Again, the earliest evidence of record of psychiatric treatment is from July 1981, four years after the Veteran's separation from active service.  Medical records from July 1981, including a medical record and a consultation sheet, indicate that the Veteran suffered a psychotic episode in August 1980.  Almost a year later, he was hospitalized in July 1981 after taking pills of unknown origin in order to stay awake at work.  The medical professional authoring the note seriously considered toxic psychosis.  However, he doubted a diagnosis of schizophrenia, relying on the Veteran's high functioning after the August 1980 episode.    

From the first showing of hepatitis in April 1978, and the diagnosis the following June, there has been no objective evidence of record stating that the Veteran's hepatitis is related to his service.  While the Veteran's hepatitis was diagnosed within a year of the Veteran's separation, hepatitis is not a disease that is entitled to presumptive service connection under 38 C.F.R § 3.309.  Moreover, there is no objective medical evidence of record that the Veteran's hepatitis is related to service.  In its July 2015 Remand, the Board ordered an examination to identify any potential connection between the Veteran's hepatitis and his military service.  However, the Veteran failed to report for this examination, and the existing evidence of record does not indicate a possible nexus between the Veteran's service and his current diagnosis of hepatitis.

Finally, there is no objective evidence of record that the Veteran's diabetes was incurred or is otherwise related to service.  The diabetic screening consultation mentioning the Veteran's symptoms of diabetes only mentions that it was diagnosed in September 2007, thirty years after the Veteran's separation from service.  As such, a connection between the Veteran's service and his diabetes mellitus cannot be identified from the evidence of record.

The Board has considered the Veteran's assertions that his psychiatric disorder was caused by episodes of brainwashing in service as well as exposure to toxic chemicals in 1979, that his hepatitis was caused by use of unhygienic toilets, and that his diabetes was caused by medication prescribed for the Veteran's psychiatric condition.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, however, the Veteran is not competent to testify regarding the etiology of psychiatric disorders, hepatitis, or diabetes.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  Therefore, the Veteran's lay statements that his current disorders are related to his time in service are found to lack competency. 

In sum, the most probative evidence of record shows no link between the Veteran's psychiatric disorder, hepatitis, or his type II diabetes mellitus, to any event, injury, or disease incurred in service.  Based on the evidence of record, the Veteran's claim must be denied.
 

ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.

Service connection for chronic persistent hepatitis is denied.

Service connection for type II diabetes mellitus, to include as due to toxic herbicide agent exposure, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


